UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




        United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                     September 20, 2005

                                           Before

                             Hon. Richard D. Cudahy, Circuit Judge

                             Hon. Richard A. Posner, Circuit Judge

                             Hon. Frank H. Easterbrook, Circuit Judge

No. 03-3202

LISA WILLIAMS-LINDSEY,                              Appeal from the United States District
      Plaintiff-Appellant,                          Court for the Central District
                                                    of Illinois.
       v.
                                                    No. 99 C 4101
NATIONAL CAR RENTAL SYSTEM,
INCORPORATED,                                       Joe Billy McDade, Judge.
     Defendant-Appellee.


                                         ORDER

       The appellant’s brief contains no argument. The portion of the brief labeled
argument merely incorporates by reference briefs filed by the appellant in the district court.
Briefs are forbidden to incorporate by reference other documents—not only because the
appellate judges often will not have ready access to them, and not only because briefs filed
in a lower court will not adequately frame the issues for the appellate court, but also
because incorporation creates problems with enforcing the limits on the length of briefs.

     This is not a novel rule, but a long-established one that the appellant’s lawyer could
have no excuse for flouting. See Albrechtsen v. Board of Regents, 309 F.3d 433, 436 (7th
Cir. 2002); Fleming v. Kane County, 855 F.2d 496, 498 (7th Cir. 1988); Hunter v. Allis-
Chalmers Corp., 797 F.2d 1417, 1430 (7th Cir. 1986).

                                                                                 AFFIRMED